Case 1:20-mj-03050-AOR Document 5 Entered on FLSD Docket 07/08/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               No. 20-3050-MJ-OTAZO-REYES


 IN RE: SEALED CRIMINAL COMPLAINT

 _______________________________________/

                                     MOTION TO UNSEAL

        The United States of America, by and through its undersigned attorney, respectfully

 requests that the docket, Criminal Complaint dated June 29, 2020, Affidavit in Support of

 Application for Criminal Complaint dated June 29, 2020, Arrest Warrants, Criminal Cover Sheet,

 Motion to Seal, and Sealing Order dated June 29, 2020, be UNSEALED, for the reason that two

 of the defendants have been arrested in the Middle District of Florida, and confidentiality of the

 Criminal Complaint is no longer necessary.


                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY


                                      BY:     __________________________
                                              MICHAEL B. HOMER
                                              Assistant United States Attorney
                                              Court ID No. A5502497
                                              99 Northeast 4th Street
                                              Miami, Florida 33132-2111
                                              Tel: (305) 961-9289
